         Case 1:19-cv-09236-KPF Document 104 Filed 04/30/20 Page 1 of 1




                                            April 30, 2020


VIA ECF
Hon. Katherine Polk Failla
U.S. District Court, S.D.N.Y.,
40 Foley Square, Room 2103
New York, NY 10007

       Re:    Leibowitz et al. v. iFinex Inc., et al., 19-CV-09236-KPF

Dear Judge Failla:

       We write in connection with Plaintiffs’ proposed Case Management Order and
corresponding letter to the Court (Docket No. 103). Defendants Tether Holdings Limited, Tether
Operations Limited, and Tether International Limited, iFinex Inc., BFXNA Inc., BFXWW Inc.,
and DigFinex Inc. object to Plaintiffs’ proposed Case Management Order, and respectfully request
the opportunity to file a response explaining their objections by Wednesday, May 6, 2020.

                                            Respectfully submitted,


                                            Walden Macht & Haran LLP

                                            /s/ Jim Walden

                                            By: Jim Walden


cc:    All counsel (via ECF)
